       Case 2:20-cv-00084-DJH Document 49 Filed 05/12/21 Page 1 of 3



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Juan Carlos Arriaga,                               No. CV-20-00084-PHX-DJH (ESW)
10                  Plaintiff,                          ORDER
11   v.
12   Arizona Department of Corrections, et al.,
13                  Defendants.
14
15          Pending before the Court is Plaintiff’s Request to Substitute Nurse Westlake for
16   Defendant Wesley (Doc. 31) and the November 6, 2020, Report and Recommendation
17   (“R&R”) issued by Magistrate Judge Eileen S. Willett (Doc. 35). In her R&R, Magistrate
18   Judge Willett recommends this Court dismiss Defendant Wesley for failure to serve
19   pursuant to Federal Rule of Civil Procedure 4(m), and deny Plaintiff’s request to substitute
20   “Nurse Westlake” for Defendant Wesley (Doc. 35). Magistrate Judge Willett gave the
21   parties 14 days to file specific written objections with this Court. (Id. at 4). She also
22   cautioned that “[f]ailure to file timely objections may result in the acceptance of the Report
23   and Recommendation by the District Court without future review.” (Id.)
24          Plaintiff filed a three-sentence Objection on December 10, 2020, in which he states,
25   “Due to COVID-19 I was unable to get help. From the discovery I got the true name of

26   Nurse Wesley. As such, I should be allowed to substitute.” (Doc. 37). Plaintiff implies

27   that the untimeliness of his Objection is due to being infected with COVID-19. Although

28   unclear, the Court will assume these circumstances and excuse his late filing.
          Case 2:20-cv-00084-DJH Document 49 Filed 05/12/21 Page 2 of 3



 1   I.       Standard of Review
 2            This Court must “make a de novo determination of those portions of the report or
 3   specified proposed findings or recommendations to which” Petitioner objects. 28 U.S.C.
 4   § 636(b)(1)(C); see also Fed. R. Civ. P. 72(b)(3) (“The district judge must determine de
 5   novo any part of the magistrate judge’s disposition that has been properly objected to.”);
 6   United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (same). In
 7   doing so, the Court “may accept, reject, or modify, in whole or in part, the findings or
 8   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ.
 9   P. 72(b)(3). At the same time, however, the relevant provision of the Federal Magistrates
10   Act, 28 U.S.C. § 636(b)(1)(C), “does not on its face require any review at all. . . of any
11   issue that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1989);

12   see also Wang v. Masaitis, 416 F.3d 992, 1000 n. 13 (9th Cir. 2005) (“Of course, de novo

13   review of a R&R is only required when an objection is made to the R&R”). It is well-

14   settled that “‘failure to object to a magistrate judge’s factual findings waives the right to

15   challenge those findings[.]’” Bastidas v. Chappell, 791 F.3d 1155, 1159 (9th Cir. 2015)

16   (quoting Miranda v. Anchondo, 684 F.3d 844, 848 (9th Cir. 2012) (internal quotation marks
     omitted) (footnote omitted)).
17
     II.      Discussion
18
              Plaintiff’s sole objection to the R&R relates to Magistrate Willett’s conclusion that
19
     the substitution of Nurse Westlake for Defendant Wesley was improper under Fed. R. Civ.
20
     P. 25. (Doc. 35 at 4). Judge Willett correctly found the none of the circumstances
21
     justifying substitution of a party in a civil matter existed, and explained that “Should
22
     Plaintiff wish to name Nurse Westlake as a party, the appropriate mechanism to attempt to
23
     do so is a properly filed, timely motion to amend the First Amended Complaint.” (Id. at
24
     4). Plaintiff suggests that discovery has borne out the true identify of a defendant. (Doc.
25
     37). Judge Willett correctly explained the process by which Plaintiff may seek to add this
26
     defendant to his First Amended Complaint. Substitution, however, is not the proper
27
     remedy. Accordingly, this objection is overruled. The Court will adopt the R&R as the
28
     Order of this Court.


                                                  -2-
       Case 2:20-cv-00084-DJH Document 49 Filed 05/12/21 Page 3 of 3



 1   III.   Conclusion
 2          Accordingly,
 3          IT IS ORDERED that Magistrate Judge Willett’s Report and Recommendation
 4   (Doc. 35) is ACCEPTED and ADOPTED as the Order of this Court. Plaintiff’s request
 5   to substitute Nurse Westlake for Defendant Wesley (Doc. 31) is DENIED.
 6          IT IS FURTHER ORDERED that Defendant Wesley is dismissed from Plaintiff’s
 7   First Amended Complaint (Doc. 14) for failure to serve pursuant to Fed. R. Civ. P. 4(m).
 8          Dated this 12th day of May, 2021.
 9
10
11
                                                Honorable Diane J. Humetewa
12                                              United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -3-
